UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee ee ee x
SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,

- against - ORDER

MIMEDX GROUP, INC., PARKER H. PETIT, 19 Civ. 10927 (NRB)
WILLIAM C. TAYLOR, and MICHAEL J.
SENKEN,

Defendants.
ee, a eT Se earache Ss fine et te ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

By letter, dated January 26, 2020, the United States
Attorney’s Office for the Southern District of New York sought
leave to move to intervene and to stay all discovery (with certain
limited exceptions) until the conclusion of the parallel criminal
case, United States v. Petit et al., 19 Cr. 850(JSR). The
Government’s motion to intervene is granted. The Government is
also granted leave to move for a stay. That motion should be made
promptly. In addition, a temporary stay of discovery is imposed in

this case at least until the resolution of Government’s motion.

Dated: New York, New York
February 5, 2020

CD hned

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
